DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 09/242021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Prior Patent No. 10,961,945 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 1 and 3-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Amended Claim 1 recites: A fuel injection control method of injecting fuel to a combustion chamber of an engine through an injector, the method comprising: performing, by a controller electrically-connected to the injector, a main injection configured of controlling the injector to inject the fuel in a target injection fuel amount; and performing, by the controller, a pre-energizing configured of driving the injector to inject the fuel in advance, before the performing of the main injection with a predetermined idle time interposed therebetween, wherein the performing of the pre-energizing is configured of magnetizing an injector coil of the injector by applying a current to the injector during a predetermined pre-energizing time, in which a flow rate of the fuel is prevented from being generated by the pre-energizing, and wherein the performing of the pre-energizing includes determining the predetermined pre-energizing time and the predetermined idle time according to a fuel pressure and an engine temperature
Amended Claim 11 recites: A fuel injection control apparatus comprising: an injector which is configured to inject fuel to a cylinder of an engine; and a controller which is electrically-connected to the injector and configured to control the injector so that the fuel is injected from the injector by a target injection fuel amount, wherein the controller is configured to perform a control of a pre- energizing, in which an injector coil of the injector is magnetized by applying a current to the injector during a predetermined pre-energizing time, in which flow rate of the fuel is prevented from being generated, with a predetermined idle time interposed therebetween, before a main injection in which the target injection fuel amount of the fuel is injected in the cylinder, and wherein the controller includes: a pre-energizing time and idle time calculator which is configured of determining the predetermined pre-energizing time and the predetermined idle time and the pre-energizing time and idle time calculator is configured to determine the predetermined pre-energizing time and the predetermined idle time according to a fuel pressure measured by a fuel rail pressure sensor and an engine temperature measured by a coolant sensor.
Shinobu et al. (JP2015212536A) and Tanaka (U.S. 2008/0087254A1) are considered the closest prior art.  Shinobu discloses ““A fuel injection control device for controlling this fuel injection valve, when performing a fuel injection, first supplies to a coil, as pre-energization, an electric current generating magnetic attraction force which is larger than the biasing force of the second spring 72 and is smaller than the valve closing force of the needle valve 30. Subsequently, the fuel injection control device, after performing the pre-energization, supplies to the coil an solenoid actuator in a selected one of a pre-energization mode and a main energization mode. In the pre-energization mode, the controller supplies an amount of the electric power to the solenoid actuator to energize the solenoid actuator to a degree which keeps the valve from moving”.  However, Tanaka does not explicitly teach or suggest that the pre-energization time AND the idle time are determined according to fuel rail pressure and engine temperature.
Therefore the prior art neither teaches nor suggests, separately or together each and every limitation of the claims as indicated above with respect to determining the pre-energization time and idle time according to fuel pressure and engine temperature.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747